Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over William Spencer Worley III (US 2016/0353725), hereinafter ‘Worley’.

With regards to Claim 1, Worley discloses:
A fish strike notification device (detecting fishing related events and providing notifications to a user regarding those events [0015]; device 705, Fig.7), comprising: 

and a vibration instructor configured to output a vibration instruction signal to cause the vibration generator to generate the vibrations based on the detection signal acquired by the detection signal acquisition unit (the processor 105 may generate a notification that is presented to a user of the fishing rod 100 [0026]; a physical notification in the form of vibrations that are generated by the client device 705 [0065]; Figs.7, 9).	
However, Worley does not specifically disclose a vibration generator attachable to a user and configured to generate vibrations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worley that a vibration notification would be generated by a vibration generator as known in the art while this generator (in a client device, Worley, above) would be attachable to a user to directly notify the user of the detected fishing event by the vibration notification, as known in the art, and avoid missing fish strikes (detecting fishing related events and providing notifications to a user .

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Worley in view of Norio Endo (US 2018/0367658), hereinafter ‘Endo’.
With regards to Claim 2, Worley, as modified, discloses the fish strike notification device according to claim 1 comprising a body portion that includes the vibration generator.
However, Worley does not specifically disclose that it has a mounting fixture configured to attach the body portion to a prescribed part of the user.
Endo discloses also discloses a device comprising a body portion that includes the vibration generator and further discloses that the device has a mounting fixture configured to attach the body portion to a prescribed part of the user (The vibrator 55 includes a small motor and a weight that is eccentrically attached to the rotary shaft of the motor. The vibrator vibrates the smartphone 40 as a whole when the motor rotary-drives the vibrator [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worley in view of Endo to equip a device comprising a body portion that includes the vibration generator with a mounting fixture configured to attach the body portion to a prescribed part of the user to enable the user to feel a strike vibration notification.

Claim 3, Worley additionally discloses the fish strike notification device according to claim 1, further comprising a first connecting portion configured to be disposed on the detection target and a second connecting portion configured to be disposed on the detection signal acquisition unit, the first and second connecting portions being capable of being connected to each other so as to be capable of enabling the vibration of the detection target detected by the sensor to be acquired by the detection signal acquisition unit by wire (the flexible sensor 104(1) may be positioned a distance away from the flexible tip and a displacement wire 103 may extend from the first sensor 104(1) to the tip 106 of the flexible rod 102. The wire 103 may be used to detect motion at the tip 106 of the flexible rod 102 [0019]; The processor 105 may communicate with the sensors 104 via a wired and/or wireless connection [0028]; a wired connection between the processor and/or power source located toward a butt 120 end of the fishing rod 100 and one or more sensors 104 [0029]; The communication between the fishing rod and the client device may be wired and/or wireless [0041]; By detecting the movements of the fishing rod with sensors located on the fishing rod, those movements can be converted into a signal indicative of the particular event [0015]; Fig.1). 
However, Worley is silent on the first connecting portion and the second connecting portion being configured such that the connection therebetween is capable of being released by application of an external force that equals or exceeds a certain magnitude.
Endo also discloses a wire with a first and a second connection portions so as to be capable of enabling the vibration of the detection target detected by the sensor to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worley in view of Endo that the first connecting portion and the second connecting portion being configured such that the connection therebetween is capable of being released by application of an external force that equals or exceeds a certain magnitude to enable connect/disconnect the USB cable as known in the art and similarly use such wired connection to connect a first connecting portion configured to be disposed on the detection target and a second connecting portion configured to be disposed on the detection signal acquisition unit.

With regards to Claim 4, Worley additionally discloses generating vibrations corresponding to a fish strike (the sensors 104 may be any type of motion detection sensors capable of monitoring a motion of the sensor in at least three degrees (e.g., x, y, z), such as an accelerometer [0019]; When a fishing related event, such as a fish on the line event occurs, it results in a fishing rod flexing or bending in particular directions. With the implementations described herein, movements of a fishing rod caused by fishing related events are detected [0015]; determine a signal(s) representative of a motion of the fishing rod [0050]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Worley in view of Paul Alexander Bruell (US 2010/0275500), hereinafter ‘Bruell’.
fishing, added) event includes a user reeling in a fish that has been “on the line” [0083].
However, Worley does not specifically disclose the vibration generator is configured to generate the vibrations so as to correspond to a fish strike transmitted to the reel.
Bruell discloses that the vibration generator is configured to generate the vibrations so as to correspond to a fish strike transmitted to the fishing rod with the attached reel (An elongated vibration generating device with a self-contained vibration generating mechanism having its own power source including a battery driven motor, and eccentric weight and means to vary the vibration that can be easily attached to an ordinary fishing rod having a reel and line mounted thereon to cause the fishing rod shaft to vibrate, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worley in view of Bruell that the vibration generator is configured to generate the vibrations so as to correspond to a fish strike transmitted to the reel because (1) the reel is mechanically attached to the fishing rod and will experience corresponding vibrations when the rod shaft (Bruell) vibrates, and/or (2) a process of reeling a caught fish (Worley) generates movements of a fish line and corresponding transmitted vibrations to the reel.   




Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
The Applicant argues (p.5): Worley merely discloses detecting movement of the fishing rod in both vertical and lateral directions. See for example, paragraphs [0019]-[0024] of Worley, which states that incorporated into or on the flexible rod 102 are at least two sensors 104. The sensors 104 may be any type of motion detection sensors capable of monitoring a motion of the sensor in at least three degrees (e.g., x, y, z), such as an accelerometer, gyroscope, etc. Regardless of the sensor locations, the data obtained from the sensors are used to generate signals that convey information about the position and/or motion of the sensors with respect to a baseline sensor position and/or motion, and with respect to the position and/or motion of other sensors of the flexible rod 102. 
This movement detection in Worley is distinct from a sensor configured to detect vibration generated by at least one detection target that includes a fishing reel and a fishing rod. In other words, Worley simply fails to disclose detection of vibration from a detection target that includes a fishing reel and a fishing rod. Worley only discloses detection of the position of the rod relative to a baseline position.
The Examiner respectfully disagrees with the Applicant’s argument. In Worley, “detection signals” are about motion detection (The sensors 104 may be any type of 
It is known in the art (please see additional references below) that movements of a fishing rod (including an attached fishing reel) generate vibrations when fish strikes and, therefore, detecting these movements with a sensor, as discussed in Worley, under the BRI, is patentably equivalent and non-distinct from detecting vibrations with a sensor configured to detect vibrations generated by at least one detection target (fishing rod and fishing reel) as the claim requires.  
The Examiner also submits that Worley detects, in addition to the rod’s changing position as argued, a rod’s movement/motion (fishing rod movement that occurs during those events [0049]) that generates vibration (the sensor data obtained from the sensors on the rod are processed to generate the signal 400 which represents the motion of the rod over a period of time [0056]) and as discussed above. In this regard, the “baseline position” in Worley is the rod’s position in the absence of (before) a fish strike (“the signal determined during a fishing activity may be compared to a baseline signal established for the fishing rod during the present fishing activity to determine if an event is potentially occurring [0050]; The baseline signal is representative of the flex or position of the fishing rod when no fishing event is occurring [0070]) and, therefore, “detection of the position of the rod relative to a baseline position” indicates detecting movements (vibrations) generated by a detection target that is caused by the fish strike (“event” [0050]).  The Applicant acknowledges that Worley, in [0019],  measures 
Langer (US 5581930) discloses that detecting rod movements is equivalent to detecting vibrations (A motion or vibration sensor 260 is disposed at a first end of the rod near guide 256a proximate the tip of the rod 252 to detect movement to the fishing line 258 and/or movement of the fishing rod 252 associated with movement of a representative lure 262 secured to an end of the fishing line 258, Col.18, Lines 6-16).
Bruell (US 2010/0275500) also discloses that vibration is generated by the movement of a fishing rod when a fish strikes (the vibrations emanating from the vibration generating housing 36 and the forces resulting from the movement of the rod 12 during casting and landing a fish [0031]).
Similarly, in Hwan (KR 2017/0091466): “A sensor module that generates a sensing signal that senses a corresponding vibration or movement of the fishing rod when the fish is picked up” (p.4).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ralph E. Blake, “Chapter 2. Basic Vibration Theory”, Cyril M. Harris et al, “Harris' Shock and Vibration Handbook”, Fifth Edition, 2002, https://engfac.cooper.edu/pages/tzavelis/uploads/Vibration%20Theory.pdf discloses motions caused by forced vibration.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863